Filed 6/23/16 P. v. Campbell CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT



THE PEOPLE,                                                          B266272

                   Plaintiff and Respondent,                         (Los Angeles County
                                                                     Super. Ct. No. GA094256)
         v.

ROBERT DAVID CAMPBELL,

                   Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Darrell
Mavis, Judge. Affirmed.

         Joseph R. Escobosa, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                 **********
       Defendant Robert David Campbell was charged by information with one count of
inflicting corporal injury corporal injury to a child (Pen. Code, § 273d, subd. (a)), with a
great bodily injury enhancement (§ 12022.7, subd. (a)). Defendant was convicted by
jury, and the special allegation was found true. Defendant was sentenced to the midterm
of four years, and a consecutive three years for the enhancement. Defendant filed a
timely notice of appeal.
       We appointed appellate counsel to represent defendant. Appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende) in which no issues were
raised. Defendant filed a supplemental brief with this court arguing that he received
ineffective assistance of counsel because his trial counsel: (1) “gave evidence to the D.A.
early that he was planning to use to impeach witness ‘Sarah [L.]’ ”; (2) did not object
when the prosecutor engaged in misconduct by showing the witness the impeachment
evidence in advance of her testimony; (3) did not object when a police officer testified as
an expert concerning drug and alcohol use, and testified that various witnesses did not
appear to be under the influence of alcohol or drugs; and (4) did not seek a mistrial
following an outburst by a member of the audience in the presence of the jury. Finding
no arguable appellate issues, we affirm defendant’s judgment of conviction.
                                     BACKGROUND
       On August 4, 2014, Hunter M. was 16 years old. That day, he was socializing
with friends at his house. One of his friends, Sarah L., missed her ex-boyfriend, Richard.
She and Hunter decided to drive to Richard’s house in Alhambra so Sarah could talk to
Richard. Hunter and Richard had never met before. When they arrived at Richard’s
house, Sarah was nervous, so Hunter knocked on the front door while Sarah waited in the
car. When Richard answered the door, Hunter told him that Sarah wanted to talk to him.
Hunter walked towards his car, and Richard followed behind him. However, before
reaching Hunter’s car, Richard said “F’ this,” and walked back inside the house. Hunter
was a “little confused” and continued walking to his car, which was parked on the street.
       When Hunter reached the sidewalk, Richard’s father, defendant, came out of the
house and said “Hey . . . what are you doing here?” Hunter told defendant he was there


                                              2
so Sarah L. could speak with his son. Defendant walked up to Hunter and started
choking him. Hunter “blacked out.” When he woke up, he was on the sidewalk with
blood dripping down his face. He had a headache and was disoriented. Hunter sustained
multiple facial fractures and required surgery to repair them.
       During cross-examination, Hunter denied he had been drinking alcohol that day.
When asked if Sarah had been drinking, Hunter responded that he did not know. He was
not aware of any postings Sarah made on Facebook about being drunk that day.1
       Alhambra Police Detective Robert Lopez spoke with defendant at the police
station. Defendant told Detective Lopez that an unknown male showed up at his door,
wanting to see his son, and defendant thought the male wanted to beat up his son.
       Detective Lopez also spoke with Hunter and Sarah at the scene, and neither of
them appeared to be under the influence of any drugs or alcohol. Detective Lopez is a
Drug Recognition Expert, and has special expertise concerning “the signs and symptoms
of being under the influence of alcohol or drugs.”
       While Detective Lopez was testifying, there was an “interruption” noted in the
court reporter’s transcript. The jury was excused, and the court queried the person who
had interrupted the proceedings. Ana Flores, the mother of defendant’s girlfriend, told
the court that defendant “is a woman-beater, a threat to society. He has threatened me in
the past . . . .” Ms. Flores also reported that defendant had beaten her daughter several
times and put her in the hospital.
       Apparently, before the jury was excused, Ms. Flores mentioned that defendant
should receive “nine years” in prison. The court ordered Ms. Flores and her daughter to


1       Later during the trial, outside the presence of the jury, the prosecutor indicated that
this was the first she had heard of any Facebook postings, and she was concerned that
defense counsel had not disclosed them during discovery if he intended to use them at
trial. Defense counsel stated that he was not obligated to disclose materials he intended
to use for impeachment. The court indicated that because counsel had already made
reference to the impeachment evidence during his cross-examination of Hunter, that he
should share it with the prosecutor. Defense counsel stated that he did not “have a
problem with that.”


                                              3
not enter the courtroom for the remainder of trial. Defense counsel never expressed any
concern about whether the jury had overhead the comments, and did not request an
admonition or mistrial. The following day, the prosecutor requested an admonition to
disregard the incident. The court admonished the jury to “disregard anything that was
said or done in the audience.” All of the jurors agreed to follow the instruction.
       Sarah testified that she was 15 at the time of the incident. She admitted that she
drank “some shots” of alcohol on the morning of the incident, and that she was drunk that
morning. She testified consistently with Hunter’s account, and testified that she saw
defendant grab Hunter’s chin, and punch him in the face. During cross-examination,
defense counsel confronted Sarah with a Facebook posting where she admitted to being
drunk on the day of the incident.
       Defendant, defendant’s son, and defendant’s nephew all testified that Hunter was
the aggressor, and had tried to hit defendant first. Defendant admitted that he punched
Hunter in the face.
                                       DISCUSSION
       Defendant has failed to raise any arguable appellate issues in his supplemental
brief. Defendant’s contentions are not supported by any law, or to any citations to the
record. “Where a point is raised in an appellate brief without argument or legal support,
‘it is deemed to be without foundation and requires no discussion by the reviewing court.’
[Citation.]” (People v. Murray (2008) 167 Cal. App. 4th 1133, 1143.) Defendant’s failure
to provide citations to the record, legal argument, or authority forfeits these issues on
appeal. (People v. Hovarter (2008) 44 Cal. 4th 983, 1029; People v. Meyer (1963) 216
Cal. App. 2d 618, 635.)
       Notwithstanding defendant’s failure to support the claims of error in his
supplemental brief, we have examined the entire record, and based on our independent
review, we are satisfied that no arguable issues exist. (People v. Kelly (2006) 40 Cal. 4th
106; Wende, supra 25 Cal. 3d 436.)
       In order to demonstrate ineffective assistance of counsel, defendant must show
that counsel’s performance fell below an objective standard of reasonableness, and that


                                              4
he was prejudiced by counsel’s performance. (People v. Mitchell (2008) 164 Cal. App. 4th
442, 467.) Defendant has completely failed to meet this burden. The record does not
support defendant’s claim that counsel wrongly disclosed impeachment evidence to the
prosecutor, or that the prosecutor engaged in any misconduct. The prosecutor learned of
the evidence when defense counsel cross-examined Hunter. She was free to question
Sarah about the anticipated impeachment evidence.
       Also, the failure to object to Detective Lopez’s testimony about Sarah’s and
Hunter’s state of impairment was not error. (People v. Mitchell, supra, 164 Cal.App.4th
at p. 467 [The failure to object does not constitute ineffective assistance of counsel].)
       Lastly, that counsel did not seek a mistrial following an outburst by a member of
the audience does not constitute ineffective assistance of counsel. No possible prejudice
could result from the statement, as the jury was admonished to not consider it. It appears
defendant believes the court considered the outburst during sentencing, but the record
makes clear the court did not rely on the outburst when it sentenced defendant.
                                      DISPOSITION
       The judgment is affirmed

                                                  GRIMES, J.
       WE CONCUR:



                     BIGELOW, P. J.



                     FLIER, J.




                                              5